Citation Nr: 0520832	
Decision Date: 08/02/05    Archive Date: 08/17/05

DOCKET NO.  00-00 201A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a gynecological 
disorder
claimed as hysterectomy, bilateral salpingo-oophorectomy, 
monthly menstrual complications, loss of sexual stimulation, 
childbirth complications, multiple cysts, and fibroid tumors.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1972 to March 1975.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) 
located in Houston, Texas.  This case was previously before 
the Board and remanded in February 2001 and September 2003.

The veteran testified at a Board videoconference hearing in 
May 2000 and at an informal hearing in September 2002.


FINDINGS OF FACT

1.  A gynecological disorder was not manifested during the 
veteran's active service or for many years after separation 
from service, nor is a current gynecological disorder related 
to such service.

2.  A low back disability was initially manifested during the 
veteran's active service.




CONCLUSIONS OF LAW

1.  A gynecological disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2004).

2.  A low back disability was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant what evidence will be 
obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the RO furnished VCAA notice to the veteran subsequent 
to the initial denial of the veteran's claim.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial adverse RO decision, it can be 
argued that the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that notice error 
of this kind may be non-prejudicial to a claimant.  In this 
respect, all the VCAA requires is that the duty to notify is 
satisfied, and that appellants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

VA has fulfilled its duty to notify the appellant in this 
case.  In the April 2001 and January 2004 letters, the VA 
informed the appellant of the applicable laws and 
regulations, including applicable provisions of the VCAA, the 
evidence needed to substantiate the claim, and which party 
was responsible for obtaining the evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In the letters, 
VA informed the appellant that it would obtain the available 
records in the custody of federal departments and agencies 
and request medical records from identified private health 
care providers.  The January 2004 letter also advised the 
appellant to submit any relevant evidence in her possession.  
The Board finds that these documents, when taken together, 
fulfilled VA's duty to notify, including the duty to notify 
the veteran to submit any pertinent evidence in her 
possession, and that any defect in the timing of such notice 
constitutes harmless error.

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made numerous attempts 
to assist the appellant in obtaining the evidence necessary 
to substantiate her claim, including obtaining medical 
records identified by the appellant.  The record includes 
service medical records, private medical records and VA 
medical records.  The appellant has not indicated that any 
additional pertinent evidence exists, and there is no 
indication that any such evidence exists.  As such, there has 
been substantial compliance with the assistance provisions 
set forth in the new law and regulation.  As the veteran has 
been afforded several VA examinations, the Board finds that 
the record as it stands contains adequate medical evidence to 
adjudicate the claim.  Thus, the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The issues are now ready 
to be considered on the merits.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).


Gynecological Disorder

Service medical records show that the veteran was treated on 
several occasions in service for vaginal infections, 
diagnosed as Monilial vaginitis.  A May 1972 cytology 
examination report reflects that the veteran's cervix and 
adnexa were normal and her uterus was enlarged; the study was 
a routine smear and was negative.  Although the veteran 
denied a change in menstrual pattern at the time of entrance 
into service, a medical history provided at the time of 
treatment in March 1973 noted that she had had irregular 
menses for more than three years, which would indicate that 
irregular menses existed prior to service.  There were 
reports of a normal pelvic examination in March 1973, March 
1974 and November 1974.  It was also reported in March 1974 
that no masses were felt in the examination of the adnexal 
area.  The report of the January 1975 medical examination for 
separation indicates a pelvic examination was normal.  

In May 1998, the veteran wrote that shortly after being 
discharged in 1975 she became pregnant with her first child.  
She claimed that she had many problems with the pregnancy due 
to her back condition and the infections she had.  Medical 
records from September 1975 for prenatal care indicate that 
the veteran was two months pregnant and that she was not 
taking any medication.  The evidence shows that the baby was 
born on April 3, 1976, there were no complaints on April 4th, 
the veteran was doing well on April 5th, and the veteran and 
baby went home on April 6, 1976.  The doctor noted it was an 
uneventful postpartum.  In May and September 1976 and in July 
1977 the veteran had Pap smears that were negative for 
malignant cells.  

In April 1993, the veteran underwent a hysterectomy and 
bilateral salpingo-oophorectomy at a VA medical center.  The 
primary pre-operative diagnosis was fibroids.  The pathology 
report shows diagnoses of cervix with squamous metaplasia and 
acute and chronic cervicitis; early secretory endometrium, no 
pathologic diagnosis; multiple leiomyomata; focal 
adenomyosis; fallopian tubes with atrophic changes; and 
ovaries, no pathologic diagnosis.  An April 1997 examination 
report shows that the veteran's vulva and vagina were normal.  
It was reported that no masses, tenderness or induration were 
noted in the pelvic area.  In June 1997, the veteran 
complained of hot flashes, although on medication, and lack 
of libido.  The veteran wrote in a letter received in May 
1999 that her gynecological problems in service led to a 
chronic gynecological condition that resulted in the total 
hysterectomy.  

In summary, the record shows that the veteran experienced 
several vaginal infections during active duty service.  The 
record also shows that the veteran received medical care for 
gynecological issues, including childbirth, in the years 
following separation from active duty service.  However, 
there is no medical opinion or other competent medical 
evidence which relates the veteran's vaginal infections 
during active duty service to any current gynecological 
disability.  In fact, the May 2001 VA examination report 
notes that the veteran had a total hysterectomy and bilateral 
salpingo-oophorectomy and that it appears that the veteran is 
totally cured from any gynecological problems she might have 
had.  In short, the medical evidence of record shows that the 
veteran does not currently suffer from any gynecological 
disability.  Service connection cannot be established without 
a current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  As such, service connection for a gynecological 
disorder is not warranted.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.

Low Back Disability

Service medical records show that the veteran was seen 
several times during 1972 and 1973 for low back complaints.  
Diagnoses included low back pain, paraspinal muscle spasm, 
low back strain secondary to heavy lifting, back strain, 
lumbosacral strain of the low back, and chronic lumbo-sacral 
strain.  The veteran was hit by a car in October 1974 and had 
complaints of low back pain.  At the January 1975 examination 
for separation from service, the veteran denied having or 
having had recurrent back pain and her spine and other 
musculoskeletal system were normal on examination.  The 
medical evidence of record shows that the veteran currently 
suffers from degenerative disc disease of the lumbar spine.

As there is evidence of back trauma during active duty 
service and evidence of a current back disability, the Board 
must now turn to the issue of determining if the current back 
disability is related to the veteran's active duty service.  
To this end, there are several medical opinions of record.

The veteran underwent a VA examination in May 2001.  The 
examiner noted that the veteran had degenerative disc disease 
of the lumbar spine with possible lumbar radiculopathy.  The 
examiner noted that the veteran's current back problem was, 
in his opinion, due to age-related changes consistent with a 
lifetime of upright activities with no evidence of a direct 
connection to the veteran's active duty service.  In June 
2003, the same examiner again examined the veteran and noted 
that there were no objective findings on examination that 
would lead him to a conclusion different from the one 
expressed in the May 2001 examination report.

The record includes an August 2002 letter from Dr. McMeans 
which states that, in his opinion, the veteran's low back 
disability appears to be the result of a previous trauma to 
the lumbar spine and that the history of a fall from a ladder 
in the 1970s while on active duty correlates with the 
examination findings and is consistent with the radiographs 
noting degenerative disc disease in the lower lumbar spine.  
He also noted that the veteran's present level of 
degeneration is consistent with the damage that would occur 
due to aberrant joint motion over a twenty to thirty year 
period of time.  The record also includes a January 2003 
letter from Dr. McNeill which states that the veteran's 
degenerative disc disease and degenerative arthritis of the 
lumbar spine are due to the injury in service in the 1970s.

In light of the medical evidence of record, the Board finds 
the question at issue in equipoise. Resolving all benefit of 
the doubt in favor of the veteran under 38 U.S.C.A. 
§ 5107(b), the Board finds that service connection for a low 
back disability, currently diagnosed as degenerative disc 
disease and degenerative arthritis of the lumbar spine, is 
warranted.



ORDER

Entitlement to service connection for a gynecological 
disorder is denied.  

Entitlement to service connection for a low back disability, 
degenerative disc disease and degenerative arthritis of the 
lumbar spine, is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


